United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Biloxi, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-225
Issued: April 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2012 appellant, through counsel, filed a timely appeal from an
October 16, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
March 29, 2011.
FACTUAL HISTORY
On April 13, 2011 appellant, then a 59-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a left shoulder injury on March 29, 2011 while in
1

5 U.S.C. § 8101 et seq.

the performance of duty. On the claim form he indicated that he was involved in a self-defense
training exercise and the time of the injury was 10:00 a.m. on March 29, 2011.
In a report dated April 2, 2011, Dr. Robert Zelenak, an osteopath, indicated that appellant
had been “in the academy doing drills” and complained of left shoulder pain.2 He provided
results and examination and diagnosed left shoulder pain, rule out sprain/strain. An x-ray of the
left shoulder dated April 2, 2011 was reported as negative.
The record contains a Form CA-16 (authorization for examination and/or medical
treatment) dated April 5, 2011 for Dr. George Salloum, a Board-certified orthopedic surgeon. In
a report dated April 12, 2011, he provided a history that on “March 28 [to] 29th [appellant] was
doing ‘take down drills’ at police academy.” Dr. Salloum stated that appellant complained of
left shoulder and neck pain. He stated that appellant was “involved in a takedown maneuver and
injured his right hand, left shoulder and neck.” Dr. Salloum diagnosed bursitis and tendinitis of
the shoulder, carpal tunnel syndrome and neck strain/sprain.
In a form report (CA-20) dated April 19, 2011, Dr. Salloum diagnosed bursitis, tendinitis,
carpal tunnel syndrome and neck sprain. He checked a box “yes” that the conditions found were
caused or aggravated by the employment activity.
By letter dated July 5, 2011, OWCP requested that appellant provide a detailed
description of the alleged employment incident. It also indicated that additional medical
evidence was required to establish the claim.
The record contains a July 1, 2011 memorandum from an employing establishment
supervisor, stating that appellant did not report the injury to the training staff at the time and tried
to continue training throughout the remainder of the week.
In a report dated June 21, 2011, Dr. Salloum stated that appellant continued to have
persistent pain in the shoulder and upper extremity. He reported that a magnetic resonance
imaging (MRI) scan showed cervical stenosis. On August 10, 2011 OWCP received a copy of a
page from the July 5, 2011 letter requesting additional medical evidence, with handwritten
comments. The history of injury was reported as take down drills on March 28 and 29, 2011,
and a statement that the condition was aggravated by trauma. No signature or initials were
provided.
By decision dated August 17, 2011, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish the claim.
On October 12, 2011 appellant submitted a September 21, 2011 report from Dr. Salloum,
which stated that appellant initially was seen for neck pain and stiffness after a takedown
maneuver. Dr. Salloum also stated that appellant complained of left upper extremity and
shoulder pain, with a burning sensation, and these were symptoms consistent with cervical
stenosis. On December 12, 2011 appellant submitted a September 5, 2011 statement. He

2

The report was an emergency room report from the employing establishment medical facility.

2

reported that during the “last week” of March 2011 he injured his left shoulder while in selfdefense training.
Appellant requested reconsideration of his claim by letter July 11, 2012. He submitted a
report dated July 5, 2012 from Dr. Arthur Black, a Board-certified orthopedic surgeon, who
provided a history that appellant was fine up until an incident “in April 2011where he was going
through drills and had his shoulder repeatedly twisted, ranched and strained….” Dr. Black
provided results on examination and diagnosed left shoulder bursitis.
By decision dated October 16, 2012, OWCP reviewed the case on its merits. It found
appellant had not established an employment incident occurred as alleged or submitted medical
evidence establishing an injury causally related to an employment incident.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”4 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.5 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by rationalized medical
evidence.6
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.7

3

5 U.S.C. § 8102(a).

4

Valerie C. Boward, 50 ECAB 126 (1998).

5

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

ANALYSIS
Appellant filed a traumatic injury claim for an injury on March 29, 2011, when he stated
that he was attending self-defense training. As noted above, the initial question is whether the
employment incident occurred as alleged. While there is no evidence disputing that appellant
was attending training on March 29, 2011, there is no detailed factual statement as to the claimed
incident or incidents in this case. If he is claiming that on March 29, 2011 there was a specific
incident that he believes caused an injury, there should be a clear description of the incident. If
appellant is claiming that a series of incidents occurred on March 29, 2011 as well as other days
of training, then he must provide a clear description of the alleged incidents. He was asked to
provide a detailed factual statement but he did not submit a statement explaining the factual basis
for his claim. A claimant must submit a sufficient factual statement regarding his or her claim
for compensation to establish a prima facie case.8
The Board also notes that a medical report must be based on an accurate factual
background to be of probative value, and the accurateness of the factual history in the medical
reports cannot be determined in this case. Dr. Salloum referred briefly to “take down drills” in
his initial April 12, 2011 report, and referred to both March 28 and 29, 2011. He did not provide
additional detail. In addition, Dr. Salloum provided a number of diagnoses, including bursitis,
tendinitis and cervical stenosis, as well as a neck strain/sprain. To establish the claim, there must
be rationalized medical opinion, based on an accurate factual and medical background, on causal
relationship between a diagnosed condition and federal employment. The checking of a box
“yes” in a form report, without additional explanation or rationale, is not sufficient to establish
causal relationship.9
The July 5, 2012 report from Dr. Black provides a history of repeated shoulder movements
while going through drills in April 2011. He does not provide additional detail and again, it is not
clear whether this is an accurate and complete factual background as the record does not establish
any factual allegations regarding specific activities. In addition, Dr. Black did not provide a
rationalized medical opinion on causal relationship between a shoulder bursitis and federal
employment.
The Board accordingly finds that appellant has not submitted the factual and medical
evidence sufficient to establish his claim. Appellant may submit new evidence or argument with
a written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
March 29, 2011.

8

See, e.g., A.E., Docket No. 10-860 (issued December 21, 2010).

9

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 16, 2012 is affirmed.
Issued: April 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

